DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 1/31/2020 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
3. Claims 2-10 and 12-20 are objected to because of the following informalities:  
Claim 2, “wherein the dressing step further includes reducing the diameter” should read “wherein the dressing step further includes reducing [[the]] a diameter”
Claim 3, “wherein the dressing step further includes reducing the diameter” should read “wherein the dressing step further includes reducing [[the]] a diameter”
Claim 8, “even when the diameter of the worm grinding wheel” should read “even when [[the]] a diameter of the worm grinding wheel”
Claims 2-10, “A method according” should read “The
Claims 12-20, “A grinding machine according” should read “The [[A]] grinding machine according”
Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 11, “a dressing device configured to receive and rotationally drive a dressing tool”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 10-11, the claim language recites “execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece and a relative shift movement”. It is not precisely clear what axis “axially-parallel” is referencing. Specifically, it is not precisely clear if this term is referencing the axis of the worm grinding wheel or the axis of the gear wheel workpiece. Additionally, it is not precisely clear how the “axially-parallel relative movement” and the “relative shift movement” differ from each other. The claim does not require the separate movements to occur in different directions. It is not precisely clear if two movements in the same direction would read on the limitation. 
Claim 11, the claim language recites “A grinding machine comprising:”… “a variable ratio…”. It is not precisely clear what is required by the limitation “a variable ratio” because this limitation lacks any structural requirements. To clearly point out and distinctly claim the variable ratio, consider defining it as a function of the controller. 
Claim 13, the claim language recites “a grinding strategy for grinding and dressing of the gear wheel workpiece”. It is not precisely clear how the gear wheel workpiece is dressed. Does the term “dressing of the gear wheel workpiece” refer to the grinding action between the worm grinding wheel and the workpiece? It is not precisely clear if the limitation was meant to recite the dressing of the worm grinding wheel. 
Claims 17 and 18, the claim language recites “wherein an engagement density is defined along helix lines of the worm grinding wheel or along a tooth longitudinal direction of the worm grinding wheel” and “wherein an engagement density is defined by a reciprocal value of a helix travel per tooth resolution”. It is not precisely clear what is required by these limitations because the claim lacks any requirement of the defined engagement density. Specifically, in these dependent claims, “engagement density” is being introduced and defined. However, the claims are not specifically requiring anything of the engagement density. Overall, these dependent claims are stating a definition of engagement density rather than requiring engagement density in the function of the grinding machine.  
Claims 12, 14-16 and 19-20 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bister et al. (DE 102012017840), hereinafter Bister, in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck.
Regarding claim 1, Bister teaches a method (fig. 1; page 6 of the attached translation, paragraph 3) comprising: 
grinding a gear wheel workpiece with a dressable worm grinding wheel (fig. 1, gear 21 and grinding worm 81; page 6 of the attached translation, third paragraph), including:
rotationally driving the worm grinding wheel about a tool axis of rotation (page 6 of the attached translation, third paragraph; “rotatable grinding worm 81), 
rotationally driving the gear wheel workpiece about a workpiece axis of rotation (fig. 1, axis 15), and 
executing relative movements between the worm grinding wheel and the gear wheel workpiece (page 6 of the translation, paragraph 3); 
dressing the worm grinding wheel with a rotationally-drivable dressing tool (page 6 of the translation, paragraphs 4-6; fig. 1, dressing roller 51). 
Bister does not explicitly teach executing, after the dressing step: 
a relative shift movement between the worm grinding wheel and the gear wheel workpiece in parallel to the tool axis of rotation; and 
an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece in parallel or diagonally to the workpiece axis of rotation; and 
defining a variable ratio between the shift movement and the axially-parallel relative movement, so that during subsequent grinding of the gear wheel workpiece a different ratio is used than during the said grinding step before the dressing step.  
However, Baldeck teaches a method of maintaining a constant grinding process and more specifically a method of grinding cylindrical gears with a threaded grinding wheel wherein the amount of grinding wheel material utilized during shifting remains constant as the wheel diameter decreases due to dressing. The amount of grinding wheel shifting is adjusted as the grinding wheel diameter decreases (abstract). Referencing fig. 1, Baldeck teaches the grinding wheel has two feed directions, similar to the instant application [0012]. Referencing fig. 3, Baldeck gives an example of a typical grinding and shifting sequence [0016]. During the shifting sequence, the grinding wheel is continuously shifted with respect to the workpiece [0016]. Baldeck also teaches the shifting sequence is repeated for each new workpiece until the grinding wheel is dressed and grinding can again commence starting at the location of part number 1 [0017]. Lastly, Baldeck teaches the present invention comprises maintaining a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Bister to incorporate the teachings of Baldeck to provide a grinding method, wherein, executing after the dressing step, a relative shift movement between the worm grinding wheel and the gear wheel workpiece in parallel to the tool axis of rotation and an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece in parallel to the workpiece axis of rotation. Specifically, it would have been obvious to incorporate Baldeck’s continuously shifting technique. Doing so would help maintain a constant grinding process by adjusting the amount of shifting as the diameter of the grinding worm decreases (Baldeck, paragraph 0018), which would lead to more uniformly dimensioned workpieces. 
Bister, as modified by Baldeck, teaches executing, after the dressing step: 
a relative shift movement between the worm grinding wheel and the gear wheel workpiece in parallel to the tool axis of rotation (Bister was modified to incorporate the continuous shifting technique of Baldeck); and 
an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece in parallel to the workpiece axis of rotation (Bister was modified to incorporate the continuous shifting technique of Baldeck); and 
defining a variable ratio between the shift movement and the axially-parallel relative movement (The instant specification defines the ratio as a ratio of shift travel (in the direction of axis B) to a stroke travel (in the direction of axis C) (paragraph 0009 of the instant , so that during subsequent grinding of the gear wheel workpiece a different ratio is used than during the said grinding step before the dressing step (Bister in view of Baldeck teaches continuous shifting, including increasing the amount of shifting as the diameter of the grinding wheel decreases due to dressing. Because the amount of shifting is increased as the diameter of the grinding wheel decreases due to dressing, the ratio of shift travel to stroke travel changes. Therefore, Bister in view of Baldeck teaches that during subsequent grinding of the gear wheel workpiece, a different ratio is used than during the said grinding step before the dressing step).  
Regarding claim 2, Bister in view of Baldeck teaches the claimed method as rejected above in claim 1. Additionally, Bister in view of Baldeck teaches wherein the dressing step further includes reducing the diameter of the worm grinding wheel, and further including changing the ratio between the shift movement and the axially-parallel relative movement (In the rejection of claim 1, Bister was modified to include Baldeck’s continuous shifting technique, including increasing the amount of shifting as the diameter of the grinding wheel decreases due to dressing. Because the amount of shifting is increased as the diameter of the grinding wheel decreases due to dressing, the ratio of shift travel to stroke travel changes. Therefore, Bister in view of Baldeck teaches wherein the dressing step further includes reducing the diameter of the worm grinding wheel, and further including changing the ratio between the shift movement and the axially-parallel relative movement).  
Regarding claim 3, Bister in view of Baldeck teaches the claimed method as rejected above in claim 1. Additionally, Bister in view of Baldeck teaches wherein the dressing step further includes reducing the diameter of the worm grinding wheel, and further including increasing the ratio between the shift movement and the axially-parallel relative movement after the dressing step (In the rejection of claim 1, Bister was modified to include Baldeck’s continuous shifting technique, including increasing the amount of shifting as the diameter of the grinding wheel decreases due to dressing. Because the amount of shifting is increased as the diameter of the grinding wheel decreases due to dressing, the ratio of shift travel to stroke travel changes. Therefore, Bister in view of Baldeck teaches wherein the dressing step further includes reducing the diameter of the worm grinding wheel, and further including increasing the ratio between the shift movement and the axially-parallel relative movement after the dressing step).  
Claims 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bister et al. (DE 102012017840), hereinafter Bister, in view of Geiser (US PGPUB 20120258647) and further in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck.
Regarding claim 11, Bister teaches a grinding machine (fig. 1) comprising: 
a spindle (fig. 1, grinding spindle 85) configured to receive and rotationally drive a worm grinding wheel (fig. 1, rotatable worm grinding wheel 81; page 4 of the attached translation, second paragraph); 
a spindle configured to receive and rotationally drive a gear wheel workpiece (Bister teaches a machine bed 11 on which a machine table 14 and a machine stand 12 are arranged. ; 
a dressing device configured to receive and rotationally drive a dressing tool (fig. 1, tool unit 41 is a dressing unit with a disk-like tool 51. The dressing spindle 52 can be driven in rotation by means of a motor 53 (second paragraph of page 3 of the attached translation); 
a plurality of axes (figs. 1 and 2, axes 17, 75, 67 and 33) configured to execute relative movements between the worm grinding wheel and the gear wheel workpiece for grinding the gear wheel workpiece and to execute relative movements between the worm grinding wheel and the dressing tool for dressing the worm grinding wheel (figs. 1 and 2; 1st paragraph on page 3 of the attached translation, seventh paragraph on page 2 of the attached translation, and third paragraph on page 4 of the attached translation).
Bister does not explicitly teach a controller to control movements of NC-controlled axes. 
However, Geiser teaches a gear cutting machine with a control, such as an electronic control system, for automatically controlling the movement axes of the gear cutting machine during the gear cutting processing of a workpiece and/or during the dressing of a tool [0008]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bister to incorporate the teachings of Geiser to provide a grinding machine including a plurality of NC-controlled axes and a controller for controlling operations of the grinding machine. Doing so would allow Bister to function as intended. Additionally, incorporating an electronic controller would help automate the process and not rely on the operator, leading to less potential error and finer tolerances. 
 operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece and a relative shift movement between the worm grinding wheel and the gear wheel workpiece; and 
a variable ratio between the shift movement and the axially-parallel relative movement definable so that during grinding of the gear wheel workpiece after dressing of the worm grinding wheel, a different ratio is used than during grinding of the gear wheel workpiece before said dressing of the worm grinding wheel.  
However, Baldeck teaches a method of maintaining a constant grinding process and more specifically a method of grinding cylindrical gears with a threaded grinding wheel wherein the amount of grinding wheel material utilized during shifting remains constant as the wheel diameter decreases due to dressing. The amount of grinding wheel shifting is adjusted as the grinding wheel diameter decreases (abstract). Referencing fig. 1, Baldeck teaches the grinding wheel has two feed directions, similar to the instant application [0012]. Referencing fig. 3, Baldeck gives an example of a typical grinding and shifting sequence [0016]. During the shifting sequence, the grinding wheel is continuously shifted with respect to the workpiece [0016]. Baldeck also teaches the shifting sequence is repeated for each new workpiece until the grinding wheel is dressed and grinding can again commence starting at the location of part number 1 [0017]. Lastly, Baldeck teaches the present invention comprises maintaining a constant grinding process wherein the amount of shifting is adjusted to an increased amount as the diameter of the grinding wheel decreases [0018]. 

Bister in view of Geiser and further in view of Baldeck teaches a controller (the controller of Geiser was taught in to the machine of Bister) operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece (Bister in view of Geiser was modified to incorporate the continuous shifting technique of Baldeck) and a relative shift movement between the worm grinding wheel and the gear wheel workpiece (Bister in view of Geiser was modified to incorporate the continuous shifting technique of Baldeck); and 
a variable ratio between the shift movement and the axially-parallel relative movement (The instant specification defines the ratio as a ratio of shift travel (in the direction of axis B) to a stroke travel (in the direction of axis C) (paragraph 0009 of the instant specification). Bister in view of Geiser and further in view of Baldeck teaches continuous  definable so that during grinding of the gear wheel workpiece after dressing of the worm grinding wheel, a different ratio is used than during grinding of the gear wheel workpiece before said dressing of the worm grinding wheel (Bister in view of Geiser and further in view of Baldeck teaches continuous shifting, including increasing the amount of shifting as the diameter of the grinding wheel decreases due to dressing. Because the amount of shifting is increased as the diameter of the grinding wheel decreases due to dressing, the ratio of shift travel to stroke travel changes. Therefore, Bister in view of Geiser and further in view of Baldeck teaches that during subsequent grinding of the gear wheel workpiece, a different ratio is used than during the said grinding step before the dressing of the worm grinding wheel. As best understood by the examiner, in light of the 35 USC 112(b) rejections, Bister in view of Geiser and further in view of Baldeck teaches the limitations of claim 1.).  
Regarding claim 17, Bister in view of Geiser and further in view of Baldeck teaches the claimed invention as rejected above in claim 11. Additionally, Bister in view of Geiser and further in view of Baldeck teaches wherein an engagement density is defined along helix lines of the worm grinding wheel or along a tooth longitudinal direction of the worm grinding wheel (Paragraph 0063 of the instant specification defines engagement density as, when observed along the helical lines or the tooth longitudinal direction, the reciprocal value to the helix travel per tool revolution. As mentioned above in the respective 35 USC 112(b) rejection, claim 17 is stating a definition and is not requiring the application of the engagement density. .  
Regarding claim 18, Bister in view of Geiser and further in view of Baldeck teaches the claimed invention as rejected above in claim 11. Additionally, Bister in view of Geiser and further in view of Baldeck teaches wherein an engagement density is defined by a reciprocal value of a helix travel per tool revolution (Paragraph 0063 of the instant specification defines engagement density as, when observed along the helical lines or the tooth longitudinal direction, the reciprocal value to the helix travel per tool revolution. As mentioned above in the respective 35 USC 112(b) rejection, claim 18 is stating a definition and is not requiring the application of the engagement density. Because the claim language is not requiring the application of the engagement density, the prior art is not required to teach this limitation).  
Regarding claim 19, Bister in view of Geiser and further in view of Baldeck teaches the claimed invention as rejected above in claim 11. Additionally, Bister in view of Geiser and further in view of Baldeck teaches wherein the grinding machine further comprises a computer (Bister in view of Geiser and further in view of Baldeck teaches an electronic control system) or an interface configured for connection to a computer (Because the claim limitation states the term “or”, the prior art is not required to teach “an interface”), wherein such computer is configured to define the ratio between the shift movement and the axially-parallel relative movement (The instant specification defines the ratio as a ratio of shift travel (in the direction of axis B) to a stroke travel (in the direction of axis C) (paragraph 0009 of the instant specification). Bister in view of Geiser and further in view of Baldeck teaches continuous shifting in both directions. Because Bister in view of Geiser and further in view of Baldeck .  
Allowable Subject Matter
7. Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Bister et al. (DE 102012017840), hereinafter Bister, in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the tool-specific engagement density as particularly claimed in combination with all other elements of claims 1 and 4. 
Regarding claims 5-7, Bister et al. (DE 102012017840), hereinafter Bister, in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck, is the closest prior art reference to the claimed invention but fails to teach or make obvious in 
Claims 8-10 are indicated as allowable subject matter for depending from claim 6. 
Regarding claims 12-14 and 20, Bister et al. (DE 102012017840), hereinafter Bister, in view of Geiser (US PGPUB 20120258647) and further in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the function of determining an engagement density as particularly claimed in combination with all other elements of the respective claim and independent claim 11. 
Claims 15 and 16 are indicated as allowable subject matter for depending from claim 12. 
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/443,959 in view of Baldeck et al. (US PGPUB 20070275638), hereinafter Baldeck. 
Instant Application 16/382,837
Copending Application 16/443,959
11. A grinding machine comprising: 
10. A system comprising: a grinding machine including
a spindle configured to receive and rotationally drive a worm grinding wheel; 

a tool spindle configured to receive and rotationally drive a grinding worm about a tool rotation axis;
a spindle configured to receive and rotationally drive a gear wheel workpiece; 

a workpiece spindle configured to receive and rotationally drive a gear workpiece of a series of gear workpieces;
a dressing device configured to receive and rotationally drive a dressing tool; 
a dressing device configured to receive and rotationally drive a dresser;
a plurality of NC-controlled axes configured to execute relative movements between the worm grinding wheel and the gear wheel workpiece for grinding the gear wheel workpiece and to execute relative movements between the worm grinding wheel and the dressing tool for dressing the worm grinding wheel; 

a controller operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece and a relative shift movement between the worm grinding wheel and the gear wheel workpiece; and 
a controller operatively connected or connectable to the grinding machine and configured to, after topological generating grinding of a first gear workpiece of the series of gear workpieces and prior to topological generating grinding of a second gear workpiece of the series of gear workpieces, execute a relative jumping motion between the workpiece spindle and the grinding worm, wherein said jumping motion extends substantially parallel or obliquely to the tool rotation axis.


Claim 10 of Application No. 16/443,959 does not explicitly teach a controller operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece and a relative shift movement between the worm grinding wheel and the gear wheel workpiece; and a variable ratio between the shift movement and the axially-parallel relative movement definable so that during grinding of the gear wheel workpiece after dressing of the worm grinding wheel, a different ratio is used than during grinding of the gear wheel workpiece before said dressing of the worm grinding wheel.  
However, Baldeck teaches a method of maintaining a constant grinding process and more specifically a method of grinding cylindrical gears with a threaded grinding wheel wherein the amount of grinding wheel material utilized during shifting remains constant as the wheel diameter decreases due to dressing. The amount of grinding wheel shifting is adjusted as the grinding wheel diameter decreases (abstract). Referencing fig. 1, Baldeck teaches the grinding wheel has two feed directions, similar to the instant application [0012]. Referencing fig. 3, Baldeck gives an example of a typical grinding and shifting sequence [0016]. During the shifting sequence, the grinding wheel is continuously shifted with respect to the workpiece [0016]. Baldeck also teaches the shifting sequence is repeated for each new workpiece until the grinding wheel is dressed and grinding can again commence starting at the location of part number 1 [0017]. Lastly, Baldeck teaches the present invention comprises maintaining a constant grinding process wherein the amount of shifting is adjusted to an increased amount as the diameter of the grinding wheel decreases [0018]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed method to have modified Claim 10 of application number 16/443,959 to incorporate the teachings of Baldeck to provide a grinding device including a controller operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece and a relative shift movement between the worm grinding wheel and the gear wheel workpiece. Specifically, it would have been obvious to incorporate 
Claim 10 of application number 16/443,959 in view of Baldeck teaches a controller operatively connectable to the grinding machine for, after dressing the worm grinding wheel, execution of an axially-parallel relative movement between the worm grinding wheel and the gear wheel workpiece (Claim 10 of application number 16/443,959 was modified to incorporate the continuous shifting technique of Baldeck) and a relative shift movement between the worm grinding wheel and the gear wheel workpiece (Claim 10 of application number 16/443,959 was modified to incorporate the continuous shifting technique of Baldeck); and 
a variable ratio between the shift movement and the axially-parallel relative movement (The instant specification defines the ratio as a ratio of shift travel (in the direction of axis B) to a stroke travel (in the direction of axis C) (paragraph 0009 of the instant specification). Claim 10 of application number 16/443,959 in view of Baldeck teaches continuous shifting in both directions. Because Claim 10 of application number 16/443,959 in view of Baldeck teaches continuous shifting in both directions, Claim 10 of application number 16/443,959  in view of Baldeck indirectly teaches a variable ratio between the shift movement and the axially-parallel relative movement) definable so that during grinding of the gear wheel workpiece after dressing of the worm grinding wheel, a different ratio is used than during grinding of the gear wheel workpiece before said dressing of the worm grinding wheel (Claim 10 of application number 16/443,959 in view of Baldeck teaches continuous shifting, including   in view of Baldeck teaches that during subsequent grinding of the gear wheel workpiece, a different ratio is used than during the said grinding step before the dressing of the worm grinding wheel.). 
This is a provisional nonstatutory double patenting rejection.
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wuerfel et al. (US Patent 10773356) teaches a method of producing a workpiece having a modified gearing geometry
Wuerfel (US PGPUB 20160214196) teaches a method for the manufacture of a workpiece having a corrected gear tooth geometry
Baldeck (US PGPUB 20050266774) teaches a variable rate method of machining gears
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723